o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b02 genin-103209-11 number release date uil --------------------------------- ------------------------------------------------------------------ -------------------------------- ----------------------------- dear ------------------ this letter responds to your request for information dated date you asked this office for information concerning rules that apply to travel_expenses of state legislators who make an election for a taxable_year under sec_162 of the internal_revenue_code and sec_1_162-24 of the income_tax regulations if a taxpayer makes this election two special rules apply for the taxpayer’s travel_expenses first the taxpayer’s place of residence within the taxpayer’s legislative district is treated as the taxpayer’s tax_home for the entire taxable_year second the taxpayer may deduct deemed living_expenses on each legislative_day during the year see sec_1_162-24 a legislative_day is any day the legislature is in session and any day the legislature is not in session for a period of up to four consecutive days a legislative_day also is any day on which a taxpayer’s attendance is formally recorded either at a pro forma session or at a meeting of a committee of the legislature see sec_1_162-24 a committee of the legislature is any group that includes at least one legislator and that is charged with conducting business of the legislature see sec_1_162-24 for a day to qualify as a legislative_day based on a taxpayer’s attendance at a meeting the taxpayer must attend a meeting of a committee of the legislature see sec_1_162-24 see also sec_162 this means that the taxpayer must attend a committee meeting not merely any meeting that pertains to the business of the legislature therefore if a taxpayer performs duties outside of a committee meeting- such as discussing agendas or other business with committee staff or attending executive branch functions as a representative of the committee-the performance of these duties is not sufficient to meet the definition of a legislative_day if a taxpayer performs these duties on a day that does not otherwise qualify as a legislative_day the taxpayer may not deduct deemed travel_expenses on that day genin-103209-11 however the taxpayer’s residence is still treated as the taxpayer’s tax_home on that day and the taxpayer may deduct actual travel_expenses for that day under the general rules that apply to travel_expenses see sec_1_162-24 for more details on these general rules see publication travel entertainment gift and car expenses available at www irs gov this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see dollar_figure of revproc_2011_1 2011_1_irb_1 if you have any additional questions please contact ------------------------ at -------------------- sincerely thomas d moffitt branch chief branch income_tax accounting
